DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hathcock (US 2005/0126134).
In re. claim 13, Hathcock teaches a body cover for a newborn ovine (for protecting animals) (para [0002]) to substantially reduce mortality rate of newborn lambs from immediate post-natal complications such as hypothermia due to effects of exposure (equivalent structure provides equivalent function), the body cover comprising: a shaped body wrap (fig. 1) formed by a laminate material structure (nylon outer/inner layer and insulation in-between) (para [0032]), the wrap comprising a body cover portion (13, 19) and a pair of oppositely disposed collar portions (25) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hathcock and further in view of Shaw (GB 2,447,839) and Beeghly et al. (US 5,537,954).
In re. claim 14, Hathcock teaches an ovine protector (for protecting animals) (para [0002]) comprising: a shaped body wrap (fig. 1) providing a protection from ambient weather conditions 
Hathcock fails to disclose a pocket having an opening adjacent the rear cut out portion, wherein the pocket is adapted to receive a heating pad.
Shaw teaches an animal blanket comprising a pocket (14b) adjacent a rear cut-out portion (fig. 2), wherein the pocket is adapted to produce heat (pg. 5, 2nd para.).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock to include the teachings of Shaw to have a pocket for adding heat, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing heat to be focused on vital organs of concern.

Beeghly teaches a sweater-like garment comprising a pocket (14) having an opening, wherein the pocket is adapted to receive a heating pad (col. 5, ln. 13-16).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock as modified by Shaw to incorporate the teachings of Beeghly to have a pocket is adapted to receive a heating pad, since there are a finite number of identified, predictable potential solutions to provide heat to the specific regions and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so would provide the added benefit of providing heat to specific regions while preventing the need of a power supply
In re. claim 15, Hathcock as modified by Shaw and Beeghly (see Hathcock) teaches the ovine protector according to claim 14, wherein the shaped body wrap comprises a laminate structure comprising: an outer shell wherein the outer layer is substantially waterproof and resistant to ingress of wind (waterproof nylon outer layer) (para [0032])), and an inner liner layer adhered to the shell (para [0032]) the inner layer comprises a material capable of wicking or moving moisture from the body surface of the newborn ovine towards the outer shell (via polyfill insulation) (para [0032]).
Hathcock as modified by Shaw and Beeghly fail to disclose the outer layer is a layer of ePTFE.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock as modified by Shaw and Beeghly to have the recited material of the laminate structure, since Hathcock states the outer covering may be made out of a variety of different materials, and doing so would take advantage of known materials designed for their resistance to wind and rain.

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock as modified by Shaw and Beeghly to have multiple layers of Teflon and fabric, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would increase the amount of warmth provided by the blanket in conditions where a single layer would not be adequate. 
In re. claim 17, Hathcock teaches an animal protector for a newborn (for protecting animals) (para [0002]) comprising: a shaped body wrap (fig. 1) having: a body cover portion (19) and a spaced pair of oppositely disposed collar portions (25) extending forwardly therefrom (fig. 2); a collar formed by joining edge portions of the pair of oppositely disposed collar portions (after connection of straps (43)) to a front collar connection (43, 45), the front collar connection comprising an elastic attachment interconnecting the pair of oppositely disposed collar portions (elasticized strap and buckle) (para [0037]) to form an expandable collar wherein the elastic attachment distorts forward portions of the pair of oppositely disposed collar portions towards each other and downwardly from the plane of the body cover portion to form front flaps (when worn) (fig. 2); wherein a rear portion of the body cover portion comprises: a cut-out section (aft of tail end (17)) ()fig. 1) for providing improved access to the rear of the newborn ovine for identification by a parent (equivalent structure provides equivalent function); a connection system connecting at extremities the shaped body wrap to the newborn ovine, the connection system having a triangular arrangement (when worn in figure 2) between the front collar connection (43, 45) and two separate rear leg connections (53); wherein 
Hathcock fails to disclose and a pocket having an opening adjacent the rear cut-out portion, wherein the pocket is located over kidney region of the animal in use, and is adapted to receive a heating pad over the kidney region.
Shaw teaches a pocket (14b) adjacent the rear cut-out portion (fig. 2), wherein the pocket is located over a kidney region of the animal in use (pg. 5, 2nd para.), and is adapted to receive heating over the kidney region (pg. 5, 2nd para.).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock to include the teachings of Shaw to have a pocket for adding heat to a kidney region, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing heat to be focused on vital organs of concern.
Hathcock as modified by Shaw fail to disclose the pocket having an opening to receive a heating pad.
Beeghly teaches a sweater-like garment comprising a pocket (14) having an opening, wherein the pocket is adapted to receive a heating pad (col. 5, ln. 13-16).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hathcock as modified by Shaw to incorporate the teachings of .
Response to Arguments
Applicant’s arguments with respect to claims 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647